Citation Nr: 1506985	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left elbow injury.

2.  Entitlement to service connection for a left arm scar.

3.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2012.  A transcript is of record.

This claim was previously before the Board in December 2013, at which time the Board remanded it for additional development.  The requested development has been completed on these issues of entitlement to service connection for a left arm scar and a respiratory disorder, and these issues are properly before the Board for appellate consideration.

The issue of service connection for residuals of a left elbow injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left arm scar is etiologically related to service.

2.  The Veteran does not have a diagnosis of a respiratory disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection a left arm scar have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this decision, the Board grants service connection for a left arm scar.  As this represents a complete grant for this issue, no discussion of VA's duty to notify and assist for this issue is necessary.

Prior to initial adjudication of the Veteran's claim, a letter dated in January 2009 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the duty to assist in this case, the Veteran's VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in October 2014, the report of which have been associated with the claims file.  The examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In July 2009, the RO made a formal finding that the Veteran's service treatment records were unavailable after receiving a negative response from the National Personnel Records Center.  In addition, Womack Army Medical Center, where the Veteran reported being treated, responded in May 2014 that it does not have any records for the Veteran.  In the absence of the presumed destroyed service treatment records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is also noted that in October 2014 the California Army National Guard indicated in writing that it does not have any records for the Veteran.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that was lacking to substantiate the claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as treatment records.  Moreover, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  



A.  Left Arm Scar

The Veteran testified at the February 2012 hearing that during basic training, a hot shell from a machine gun bounced up and landed on his left arm, sticking to the flesh.  He was treated on the scene by a medic, who applied ointment, and the Veteran did not go to sick call.  The Veteran complained about a scar at his exit examination.  He further testified that he was treated soon after service by a private doctor, who gave him ointment.  The physicians had moved back to Germany and the treatment records were not available.  The Veteran said that the arm hurt from his burn and that the scar was painful to the touch.  In an August 2012 written statement the Veteran wrote that in February 1979 a shell burned his left arm.

VA treatment records do not show any complaints or diagnoses related to a left arm scar.  At an October 2014 VA examination, the Veteran reported the incident during service when a hot shell hit his left forearm, burning it and melting his skin away.  A cream was applied by a medic and the area was wrapped with a bandage.  There was no follow-up treatment.  On examination, there was a 4 x 2 cm. scar with the skin not raised and with irregular borders that faded away with the surrounding skin.  The Veteran said that he had rare pain with cold weather, and the examiner noted that there was no sensory defect.  The scar was not tender on examination.  

The Board finds the Veteran's report of being burned on the left arm by a hot shell during basic training to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, at the October 2014 VA examination the Veteran had a burn scar on his left arm.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).  Therefore, service connection for a left arm scar is granted.

B.  Respiratory Disorder

VA treatment records from 2001 to October 2014 do not show treatment for or a diagnosis of a respiratory disorder.  The Veteran testified at the February 2012 hearing that after the Mount St. Helens eruption he spent around 60 days in the area with his unit assisting with evacuations.  He believes that the breathing problems  he has had since then are a result of the dust and chemicals from the volcano.  

At an October 2014 VA examination, the Veteran reported breathing in dust from lava when he took part in the Mount St. Helens post-eruption operations during active service.  He said that he developed a tickle in his throat and coughed all of the time.  On examination he did not have wheezing.  The lung examination was normal, and it was noted that he did not take medication for a respiratory condition.  November 2014 chest x-rays were essentially normal, and on a November 2014 spirometry, lung volume was within normal limits.  The diffusing capacity for carbon monoxide was normal and there was no significant improvement post-bronchodilator use.  The examiner felt that the Veteran did not have a respiratory disorder.  

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record does not show that the Veteran has been treated for or been diagnosed with a respiratory disorder.  As such, service connection for a respiratory disorder must be denied.


ORDER

Service connection for a left arm scar is granted.

Service connection for a respiratory disorder is denied.






REMAND

At an October 2014 VA examination, the Veteran reported that he injured his left elbow when he fell on it during his service at Mount St. Helens.  He was given first aid and bandages were applied.  The examiner stated that in approximately 2008 the Veteran developed elbow pain that was constant and that he rated as six out of ten.  He took acetaminophen four times a day.  

On examination there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner noted that it was not related to the forearm injury because the burn scar was in a different area.  X-rays showed mild osteoarthritis of the left elbow and an osteochondroma at the left ulna.  The examiner felt that these conditions were not related to the burn injury.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner did not provide an opinion on whether the diagnosed mild osteoarthritis of the left elbow and an osteochondroma at the left ulna were related to the incident during service in which the Veteran fell on his left elbow.  Therefore, an addendum to the examination report must be obtained before the claim can be decided on the merits.

VA treatment records to October 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for residuals of a left elbow injury.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service left elbow symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain VA treatment records from October 2014 to the present.

4.  After associating any pertinent, outstanding records with the claims folder, arrange examiner who conducted the elbow and forearms conditions October 2014 examination to prepare an addendum to her report.  If she is not available, another provider should prepare the addendum.  After a review of the claims file, the examiner must opine as to whether it is at least as likely as not that osteoarthritis of the left elbow and/or an osteochondroma at the left ulna are related to or had their onset in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the osteoarthritis had its onset within a year of service.

The examiner must assume as true the accuracy of the Veteran's report from the October 2014 VA examination of falling on his left elbow during service.  

A complete rationale must be provided for any opinions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


